Title: From James Madison to Jacob Abraham Uitenhage de Mist, 6 May 1805
From: Madison, James
To: Mist, Jacob Abraham Uitenhage de


Sir.
Department of State May 6th. 1805.
  I have duly received the letter which you were pleased to address to me on the 3d. instant, and have communicated it to the Secretary of the Treasury, to whose Department the subject belongs. He writes by the present mail to the Collector at New York, recommending to him every facility & accomodation which the law will permit in such a case as yours. As the course of circumstances however has rendered unavoidable the landing of your articles, and as in that situation the law requires that the duties should be secured, with a provision for a drawback on the exportation, less, by 3 ½ pr. Ct: than the whole of the duties, it will be impossible to spare you this incon[si]derable loss unless it should be found that you have a remedy in justice against the party whose contract has not been fulfilled.
I pray you to be assured Sir of the disposition of this Govt. to manifest on all occasions its respect for the Batavian Republic, and I flatter myself that you will see a proof of it in the ready attention which is paid to the representation of one of its respectable functionaries. I am &c.
James Madison.
